DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/513583 filed on 07/16/2019. Claims 1-20 are pending in the office action.
Claim Objections
Claim 4 is objected to because of the following informalities:  replaces “about” with -- around --..  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (U.S. Pat. 9,413,175).
With respect to claims 1 and 14: Park teaches a wireless power transmitting device configured to transmit wireless power to a wireless power receiving device, the wireless power transmitting device (‘175, the abstract) comprising: 
a first wireless power transmitting coil at a charging surface, wherein the first wireless power transmitting coil includes conductive loops surrounding a central region (i..e, circular coil) (‘175, fig. 20-21, first coil 3120 and also see fig. 24A-24B, 3130, and also see fig. 23 for center region); 
a second wireless power transmitting coil at the charging surface that includes a first straight segment that overlaps the central region (i.e., rectangular) (‘175, fig. 20-21, second coil 3111, and also see fig. 24A-24B, 3111 and also see fig. 22A, col. 29, ll. 10-17, straight/linear segment); 
a third wireless power transmitting coil at the charging surface that includes a second straight segment that overlaps the central region and extends parallel to the first straight segment (i.e., rectangular) (‘175, fig. 20-21, third coil 3112, and also see fig. 24A-24B, 3112, and also see fig. 22A, col. 29, ll. 10-17, straight/linear segment); and 
control circuitry configured to transmit the wireless power using the first, second, and third wireless power transmitting coils (‘175, col. 31, ll. 62-66).  
Park also teaches coils type corresponding to standard (i.e., PMW-compliant WPC) with respect to shape and size/dimension (i.e., charging surface) (‘175, col. 29, line 26- col. 30, line 52).
Park also shows the first coil is different size/dimension or probably smaller than from the second and third coils (‘175, fig. 20-21 and fig. 24A-24B), but does not teach the charging surface of the second coil and the third coil are smaller than the first coil Examiner notice: the claim language does not describe how much the second and third coils charging surface smaller than the first coil charging surface). Even Park’s first coil charging surface smaller than the second and third charging surface, but the total/entire/overall charging area/surface may be equivalent to total/entire/overall as claimed that the charging surface of the second coil and the third coil are smaller than the first coil.
However, Park teaches the controller can detects which standard with respect to shape and size (i.e., charging surface) and adjust the voltage/power corresponding to the coil’s standard, for example, fig. 26, has 12v input, depended on which standard type, the controller boost into 19V or 15V (‘175, col. 33, ll. 48-67 and fig. 27). Thus, Park’s controller is able to adjust the transmitted voltage that can compensate the size different as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claim invention to use Park’s controller for adjusting the transmitted voltage of each coil even the type/size of coil charging surface/area are different and overlap with each other to cover the charging area (‘175, col. 5, ll. 35-60).

With respect to claim 2: Park teaches the wireless power transmitting device defined in claim 1, wherein the conductive loops in the first wireless power transmitting coil comprise circular conductive loops (‘175, fig. 20, 3120, fig. 23A, and fig. 24A).  
With respect to claim 3: Park teaches the wireless power transmitting device defined in claim 2, wherein the second wireless power transmitting coil comprises first rectangular conductive loops and the third wireless power transmitting coil comprises 
With respect to claim 4: Park teaches the wireless power transmitting device defined in claim 3, wherein the circular conductive loops wind about the central region from an inner diameter to an outer diameter (‘175, fig. 20 and fig. 24A).
Park teaches the first and second rectangular conductive loops each having a length and a width that is larger than the outer diameter (‘175, col. 29, ll. 42-48 and col. 30, ll. 30-32).
However, Park teaches the controller can detects which standard with respect to shape and size (i.e., charging surface) and adjust the voltage/power corresponding to the coil’s standard, for example, fig. 26, has 12v input, depended on which standard type, the controller boost into 19V or 15V (‘175, col. 33, ll. 48-67). Even the first and second rectangular conductive loops each having a length and a width that is larger than the outer diameter. Thus, Park’s controller is able to adjust the transmitted voltage that can compensate the size different as claimed. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claim invention to use Park’s controller for adjusting the transmitted voltage of each coil even the type/size of coil charging surface/area are different and overlap with each other to cover the charging area (‘175, col. 5, ll. 35-60).

With respect to claim 5: Park teaches the wireless power transmitting device defined in claim 4, wherein the 26P38037US 1 length is less than the width, the first straight segment extends across the length of the first rectangular conductive loops, and the second 
With respect to claim 6: Park teaches the wireless power transmitting device defined in claim 5, wherein the inner diameter is between 10 mm and 30 mm and the outer diameter is between 30 mm and 70 mm (‘175, col. 30, ll. 30-32, inner diameter 20.5+/- 0.5mm and outer diameter 45+/- 0.5mm. Thus, these diameters fall within the range of as claimed).  
With respect to claim 7: Park teaches the wireless power transmitting device defined in claim 1, wherein the first wireless power transmitting coil comprises a first number of conductive loops and the second and third wireless power transmitting coils each comprise a second number of conductive loops that is less than the first number of conductive loops (‘175, col. 29, ll. 47-48, single layer with the wire may be wound (turn/loop) 12 times for the rectangular shape coil, col. 30, ll. 33-34, the wire be wound 10 times per layer to form two layers, that results of 20 times that a first number of conductive loops and the second and third wireless power transmitting coils each comprise a second number of conductive loops that is less than the first number of conductive loops).  
With respect to claim 12: Park teaches the wireless power transmitting device defined in claim 1 further comprising a layer, wherein the first wireless power transmitting coil is interposed between the layer and the second and third wireless power transmitting coils, and the layer comprises a material selected from the group consisting of: ferrite and a nano-crystalline material (‘175, fig. 20, 3130 and also see fig. 24A, 3141 and 3142 shielding member as using a material  selected from the group 
With respect to claim 15: Park teaches the wireless charging mat defined in claim 14, wherein the circular coil comprises loops of conductor that surround a central region devoid of conductive material and the second and third straight segments each overlap the central region (‘175, fig. 20 and 23, circular coil 3120 and rectangular coils 3111 and 3112 having the second and third straight segments each overlap the central region of circular coil 3120, and also see fig. 24a).  
With respect to claim 16: Park teaches the wireless charging mat defined in claim 15, wherein the first rectangular coil comprises fifth and sixth straight segments extending between the first and second straight segments, the second rectangular coil comprises seventh and eighth straight segments extending between the third and fourth straight segments, the first, second, third, and  29P38037US 1 fourth straights segments each have a first length, and the fifth, sixth, seventh, and eighth straight segments each have a second length that is less than the first length (‘175, see fig. 20, 22 and 24a, rectangular coils have different edge length).  
With respect to claim 17: Park teaches the wireless charging mat defined in claim 15, wherein the at least one unit cell comprises first, second, and third unit cells arranged in a row along a longitudinal axis of the wireless charging mat, and wherein the first, second, third, and fourth straight segments each extend perpendicular to the longitudinal axis of the wireless charging mat (‘175, see fig. 20 and fig. 24A, rectangular coils have edges extending perpendicular to the longitudinal axis of the wireless 
With respect to claim 18: Park teaches the wireless charging mat defined in claim 14, wherein the control circuitry is configured to: 
identify an orientation of the wireless power receiving coil (detect receiver coil location, result of orientation) (‘175, col. 16, ll. 51-55); 
activate at least one of the first and second rectangular coils in at least one of the unit cells in response to identifying that the wireless power receiving coil is in a first orientation (‘175, col. 16, line 55 – col. 17, line 25, using one or more transmitting coils that results either active circular coils and/or rectangular coils, see fig. 20 and 24); and 
activate the circular coil in at least one of the unit cells in response to identifying that the wireless power receiving coil is in a second orientation that is different from the first orientation (‘175, col. 16, line 55 – col. 17, line 25, using one or more transmitting coils that results either active circular coils and/or rectangular coils, see fig. 20 and 24).  
With respect to claim 19: Park teaches the wireless charging mat defined in claim 18, further comprising measurement circuitry, wherein the control circuitry is further configured to identify the orientation of the wireless power receiving coil based on data, and wherein the data comprises data selected from the group consisting of: wireless data from an in-band signal received by at least one of the unit cells from the wireless power receiving coil, and voltage data measured from at least one of the unit cells using the measurement circuitry (‘175, fig. 9, and col. 20, ll. 30-58 and also see fig. 19).  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (U.S. Pat. 9,413,175) in view of Chae et al., (WO2018034392).
With respect to claims 8-10: Park does not teaches the limitations recited in claims 8-10.
Chae teaches a wireless power transmitter for transmitting power to a wireless power receiver comprises: coil assembly including a plurality of coils (‘392, the abstract), wherein the plurality of coils can be arranged in first and second directions such that each of the plurality of coils has a substantially quadrangular-shaped frame structure having a through hole formed in the center thereof, and at least a partial region overlap on a plane with coils neighboring the first and second directions (i.e., claim 8: wherein the second wireless power transmitting coil overlaps a portion of the third wireless power transmitting coil) (‘392, the abstract, fig. 3c and 3d)., 
claim 9: wherein the second wireless power transmitting coil comprises a third straight segment extending parallel to the first and second straight segments and the third wireless power transmitting coil comprises a fourth straight segment extending parallel to the third straight segment, wherein the second straight segment is laterally interposed between the third and first straight segments, and wherein the first straight segment is laterally interposed between the second and fourth straight segments (‘392 fig. 3c-3d and also see fig. 8a-8c plurality of coils having rectangular frame structure, which are overlapped and the edge/segment are laterally interposed between other segments).  
claim 10: wherein the second wireless power transmitting coil comprises a third straight segment extending parallel to the first and second straight segments and the 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claim invention to combine Chae and Park to modify Park’s transmitted coil assembly to Chae’s coils assembly having plurality of coils are laterally interposed (i.e., overlapped) each other in different that improves charging area (i.e., surface) and charging efficiency/performance (‘392, see Advantageous Effects).

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 11 and 13 is/are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
(claim 11) the prior art of record does not teach individual inverter to drive individual coils, as comprise a first inverter coupled to the second wireless power transmitting coil; and a second inverter coupled to the third wireless power transmitting coil, wherein the control circuitry is configured to transmit the wireless power by controlling the first inverter to drive a first current on the second wireless power transmitting coil and by controlling the second inverter to concurrently drive a second current on the third wireless power transmitting coil that is out of phase with respect to the first current on the second wireless power transmitting coil.  
(claim 13) the prior art of record does not teach additional coil of coil assembly similar to first coils, comprise: fourth wireless power transmitting coil at the charging surface that includes additional conductive loops surrounding an additional central region; a fifth wireless power transmitting coil at the charging surface that is smaller than the first and fourth wireless power transmitting coils and that includes a third straight segment that overlaps the additional central region and that extends parallel to the first and second straight segments; and a sixth wireless power transmitting coil at the charging surface that is smaller than the first and fourth wireless power transmitting coils and that includes a fourth straight segment that overlaps the additional central region and extends parallel to the third 28P38037US 1 straight segment, wherein the control circuitry is control circuitry configured to transmit the wireless power using the fourth, fifth, and sixth wireless power transmitting coils.

Claims 20 is allowed.
The prior art of record does not teaches the claim limitations: a wireless power transmitting device configured to transmit wireless power to a wireless power receiving coil in a wireless power receiving device on a charging surface of the wireless power transmitting device, the wireless power transmitting device comprising:  30P38037US 1 a first circular coil at the charging surface; a second circular coil at the charging surface; a first pair of rectangular coils at the charging surface and overlapping the first circular coil; a second pair of rectangular coils at the charging surface and overlapping the second circular coil; and control circuitry, wherein the control circuitry is configured to: identify a location of the wireless power receiving coil on the charging surface transmit the wireless power using a selected one of the first circular coil and the first pair of rectangular coils in response to identifying that the wireless power receiving coil overlaps the first circular coil, transmit the wireless power using a selected one of the second circular coil and the second pair of rectangular coils in response to identifying that the wireless power receiving coil overlaps the second circular coil, and transmit the wireless power using one rectangular coil from each of the first and second pairs of rectangular coils in response to identifying that the wireless power receiving coil overlaps a location on the charging surface between the first and second circular coils.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851